Citation Nr: 0406330	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-13 794	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
medial meniscectomy of the right knee, currently evaluated as 
20 percent disabling.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a service-connected right 
knee disability.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas. 

On his May 2003 substantive appeal the veteran requested a 
hearing before a Veterans Law Judge.  In June 2003, however, 
the RO received a statement from the veteran requesting that 
his request for a hearing be withdrawn.  See 
38 C.F.R. §§ 20.702(e), 20.704(e) (2003).

In the statement received in May 2002, the veteran questions 
the validity of the RO's 1962 reduction in the rating 
assigned for his right knee disability from 20 percent to 
10 percent.  That matter has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Right knee disability is manifested by X-ray evidence of 
arthritis resulting in motion limitation which prevents the 
veteran from squatting and more nearly approximates flexion 
limited to 60 degrees, and, by no more than moderate 
instability.

2.  The veteran's history of injury to the left knee injury 
coincident with a fall caused by right knee buckling is 
credible and consistent with the medical evidence of record.

3.  A left knee disability proximately resulted from a fall 
due to the veteran's service-connected right knee disability.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for instability of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2003).

2.  The criteria for a separate 10 percent evaluation for 
right knee arthritis with motion limitation have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260 (2003); VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98 (August 
14, 1998), 63 Fed. Reg. 56,704 (1998).  

3.  Residuals of a left knee meniscectomy are the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003), are applicable to the veteran's claims.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
No. 01-944, slip op. at 12 (U.S. Vet. App., Jan. 13, 2004).  
The Court cited to four requirements under 38 U.S.C.A. 
§ 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

In this case, the veteran filed his claims in February 2001.  
Later that same month, the RO notified the veteran by letter 
of VA's general duties to notify and assist him in connection 
with his service connection and rating claims.  The RO 
specifically advised the veteran of the nature of evidence 
needed to establish entitlement to service connection for a 
left knee disability, to include on a secondary basis, and 
advised him to provide identifying information and signed 
releases (for non-Federal records) pertinent to records of 
post-service treatment for his knee disabilities so as to 
enable VA to assist him in obtaining such evidence.  The RO 
otherwise requested the veteran to inform VA about other 
evidence he wished considered in connection with his claims, 
or to submit such.  The RO informed the veteran of the 
evidence that had been obtained at that point.  Later in 
February, the veteran responded, indicating that other 
records of treatment for his knees was unavailable and that 
VA and the United States Army had all pertinent records.  

Additionally, the April 2002 rating decision on appeal and 
the statement of the case issued in March 2003, provided the 
veteran notice of VA laws and regulations governing 
entitlement to service connection for left knee disability 
and entitlement to an increased rating for right knee 
disability.  After issuance of the statement of the case, the 
veteran submitted a VA Form 9, on which he included 
additional arguments and again noted the unavailability of 
additional medical evidence.  In June 2003, the RO advised 
the veteran that his appeal was being certified to the Board 
and informed him of the procedures by which to submit 
additional evidence at that point.  Based on the above, the 
veteran has been afforded appropriate notice under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board acknowledges that the February 2002 RO letter 
requested a response from the veteran within 60 days.  The 
letter also indicated that the veteran had up to one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The veteran responded 
within 60 days and, as set out above, indicated that no 
additional evidence was available.  In any case, see the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § ____).

With respect to VA's duty to assist the veteran, the Board 
notes that the veteran's service medical records are 
associated with the claims file, as are identified records of 
post-service VA treatment.  Insofar as the veteran has 
clearly and specifically noted the unavailability of other 
medical evidence, no further assistance by VA is indicated.  
The Board also notes, however, that the veteran has been 
afforded a VA examination specific to the etiology and/or 
severity of his knee disabilities.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran has not identified 
any additional evidence that should be considered in 
connection with his claims.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Based on the facts of this case, VA has done everything 
reasonably possible to assist the veteran and the record is 
sufficient to decide the claims at this time. 

Factual Background

Service medical records reveal that the veteran injured his 
right knee in October 1954 and underwent arthrotomy of the 
right knee, with removal of the medial semilunar cartilage.  
Service medical records reveal no injury, treatment, or 
complaints related to the left knee.

At the time of VA examination in January 1957 it was noted 
that the veteran had undergone a medial meniscectomy of the 
left knee in August 1956.  The veteran had no left knee 
complaints and the examiner reported no objective findings at 
that time.  The examiner noted the veteran's report of right 
knee instability when engaged in sports.

At the time of a VA examination in February 1962 the veteran 
again reported that his right knee gave out when he played 
sports.  He reported that he had injured his left knee in a 
baseball game about a year after leaving service.  
Examination revealed a mildly relaxed left knee collateral 
ligament and mild crepitation.  The examiner also noted 
considerable right knee crepitation.

At the time of VA examination in June 1994, the veteran 
reported that his service-connected right knee gave way in 
1955, causing him to fall and injure his left knee.  
Examination of the knees revealed crepitus bilaterally.  
There was no swelling or deformity of the knees.  X-rays 
revealed moderately advanced degenerative disease of the 
knees.  

In a September 1994 statement to VA, the veteran reported 
that his right knee gave way when he was playing in a 
softball game, and that he injured his left knee in that 
fall.

On VA examination in December 1997, the veteran reported that 
a total right knee replacement had been recommended by the VA 
hospital, but that he had declined.  Examination revealed no 
subluxation or lateral instability of the knees.  The 
diagnoses included degenerative joint disease of the knees.  
The impression was that the right knee was moderately 
disabling.

The veteran was afforded a VA orthopedic examination of the 
knees in December 2001.  He reported that soon after service 
his right knee buckled while playing softball, causing him to 
fall and injure his left knee.  The examiner noted that the 
veteran had seen a private physician at that time and 
apparently underwent a left medial meniscectomy.  The veteran 
stated that he took anti-inflammatory medication on a daily 
basis for treatment of his knees.  He did not use any type of 
brace or support, and did not require the use of a crutch or 
cane.  The veteran reported that he had been employed as an 
engineer until age 65, at which time he retired.  He had 
worked intermittently as a bus driver since that time.  The 
veteran indicated that he had not lost any time from work due 
to problems with either knee.  The veteran reported that he 
had fairly constant pain of equal intensity in both knees.  
He indicated that that the pain was aggravated by prolonged 
standing, walking, and by climbing steps.  The veteran stated 
that the knees were somewhat unstable and that the right knee 
sometimes buckled.  He reported that the knees would swell a 
little.

Examination in December 2001 revealed that the veteran walked 
with a slight limp, favoring both knees and was unable to 
squat or duck walk due to pain in both knees.  The veteran 
could flex both knees to 110 degrees and extend to zero 
degrees.  Both knees showed slight laxity to valgus stress at 
30 degrees of flexion, but were stable to varus and valgus 
stress in complete extension.  Neither knee showed any laxity 
of the anterior cruciate ligament.  There was no effusion or 
tenderness noted about either knee.  The examiner noted that 
scarring on the right knee was well-healed and nontender.  
The examiner stated that the veteran appeared to have early 
traumatic arthritis of both knees which was most likely the 
result of the surgeries which occurred 35 years ago.  He 
noted that the right knee condition was due to the injury the 
veteran sustained while on active duty.  The examiner stated 
that it was impossible to say with any certainty whether or 
not the veteran's left knee condition was a direct result of 
the service-connected right knee problem.

Right Knee

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
When, however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X- ray evidence of involvement of two 
or more major joints or two or more minor joint groups and a 
20 percent evaluation is authorized if there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2003); see 
also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
evaluation of knee dysfunction under both of those codes does 
not amount to pyramiding under 38 C.F.R. § 4.14, if there is 
evidence of additional disability.  See VAOPGCPREC 23-97 62 
Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998).  

The veteran complains of right knee pain, occasional 
swelling, and an occasional buckling of the right knee.  He 
is currently in receipt of a 20 percent rating for his right 
knee disability, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5259-5257 (2003).  38 C.F.R. § 4.27 (2003) provides 
that hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned.  

A maximum 10 percent rating is assigned under Diagnostic Code 
5259 based on symptomatic removal of the semilunar cartilage.  
The veteran is already in receipt of a 20 percent evaluation, 
a rating in excess of the maximum available under Diagnostic 
Code 5259.  

38 C.F.R. § 4.71a, Diagnostic Code 5257, pertains to other 
impairment of the knee due to recurrent subluxation or 
lateral instability.  Slight impairment warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate knee 
impairment, and a 30 percent evaluation requires severe knee 
impairment.  Thus, to warrant a higher evaluation under 
Diagnostic Code 5257, the evidence must demonstrate severe 
right knee disability.  While the veteran has reported 
occasional right knee buckling, the December 2001 VA examiner 
noted that the right knee only showed slight laxity to valgus 
stress at 30 degrees of flexion.  This examination also 
showed that the veteran's right knee was stable to varus and 
valgus stress in complete extension, and that the right knee 
had no laxity of the anterior cruciate ligament.  While the 
veteran was noted to walk with a limp, he walked without use 
of a brace, cane, or crutch.  Also of note is that the 
veteran demonstrated no evidence of subluxation or 
instability of the right knee at the time of VA examination 
in 1997 and that subsequent outpatient records fail to record 
any right knee symptoms.  Based on these medical findings, 
the veteran's right knee impairment due to subluxation or 
lateral instability does not more nearly approximate a degree 
of moderate in order to warrant assignment of a rating in 
excess of 20 percent under Diagnostic Code 5257.

The Board has also considered the veteran's entitlement to a 
higher and/or separate rating based on limitation of motion.  
Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2003).  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 provides that limitation of flexion of 
either knee to 60 degrees warrants a zero percent evaluation.  
Evaluations from 10 percent to 30 percent are warranted based 
on more severe motion limitation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 provides that limitation of extension of 
either knee to five degrees warrants a zero percent 
evaluation.  Evaluations from 10 percent to 50 percent are 
warranted based on more severe limitation of extension.

The December 2001 examination report reveals that the veteran 
had flexion of the right knee to 110 degrees and extension to 
zero degrees.  Thus the veteran did not meet the requirements 
for even a zero percent evaluation under Diagnostic Codes 
5260, 5261.  Significantly, however, the veteran is shown to 
have X-ray evidence of right knee arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2003).  Moreover, the 
December 2001 examiner noted not only that the veteran's 
right knee pain was aggravated by walking, climbing steps and 
playing sports, but also that he was unable to squat or duck 
walk due to knee pain.  Although straight range of motion 
studies revealed the veteran to have right knee flexion to 
110 degrees, and not limited to the 60 degrees required for a 
zero percent rating assignment under Diagnostic Code 5260, 
the Board finds credible and consistent the veteran's report 
of increased knee pain on use, with accompanying swelling.  
The Board also notes that the veteran's demonstrated range of 
right knee motion is less than normal, and, takes notice of 
the provisions of 38 C.F.R. § 4.59, setting out the intent of 
the Rating Schedule to recognize actually painful joints as 
at least minimally compensable.  When considering the 
additional functional loss due to right knee pain, clinically 
demonstrated by the veteran's inability to squat or duck 
walk, the Board finds that his level of motion limitation 
more nearly approximates flexion limited 60 degrees, a level 
short of squatting.  

The Board continues, based on the above, to apply VAOPGCPREC 
23-97 and VAOPGCPREC 9-98 to assign the veteran a separate 10 
percent rating for arthritis.  The Board emphasizes that the 
20 percent rating currently assigned is based on the 
veteran's instability, with complaints of the knee giving way 
or buckling.  Such rating does not take into consideration 
the veteran's pain, motion limitation or functional 
limitations preventing him from squatting.  As such, 
assignment of a separate 10 percent rating does not violate 
the rule against pyramiding.  No additional separate or 
higher ratings are warranted, however, absent evidence of 
worsened motion limitation meeting the criteria for a higher 
rating under Diagnostic Codes 5260, 5161.

In making the determination herein the Board has also 
considered application of other diagnostic codes, even where 
not raised by the veteran.  In this case, however, the 
veteran's scarring is shown by the medical evidence to be 
asymptomatic, see 38 C.F.R. § 4.118 (2002, 2003), such that a 
separate rating for scarring is not supported in this case.

The Board has also considered application of 38 C.F.R. § 
3.321(b)(1) (2003), which provides that an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  In this case 
the veteran's right knee disability is manifested by symptoms 
accounted for in the Rating Schedule and the record does not 
reflect that he has required frequent hospitalization or even 
ongoing treatment.  He has also denied missing time from work 
due to his right knee disability.  Thus, the evidence of 
record does not reflect any factor which takes the veteran 
outside of the norm, or which presents an exceptional case 
and the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

Left Knee

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection is also 
warranted for disability proximately due to or the result of 
a service-connected disorder and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability which would exist without such aggravation.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448, 
449 (1995).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2003); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran does note argue, and service records do not show, 
an in-service left knee injury.  Rather, the veteran claims 
that he injured his left knee shortly after discharge when he 
was playing sports and his service-connected right knee gave 
way, resulting in a fall and injury to the left knee.  

The available medical evidence of record, to include a report 
of VA examination dating from January 1957, notes that the 
veteran injured his left knee soon after service, and that 
the veteran developed left knee disability due to that 
injury.  The December 2001 VA examiner opined that the 
veteran's left knee arthritis was due to the surgery 
performed to treat the veteran's injury in 1955 or 1956.  The 
December 2001 VA examiner stated, however, an inability to 
"say with any certainty" whether the veteran's left knee 
directly resulted from the service-connected right knee 
disability.  

The veteran himself is competent to report having injured his 
left knee by reason of a fall.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, his history is fully 
consistent with service medical records and medical records 
dated proximate to discharge.  Specifically, such records 
confirm that during the years after his in-service right knee 
injury and surgery, the veteran was experiencing right knee 
instability and episodes of buckling, particularly when 
playing sports.  The records also are consistent in they 
include the veteran's history of left knee injury after a 
fall from right knee instability while playing sports.  There 
is no medical or other evidence contradicting the veteran's 
account of the left knee injury.

Unfortunately, records associated with the veteran's 1956 
left knee surgery are unavailable.  Thus, the current 
evidence remains in equipoise in that there is neither 
medical evidence to confirm nor to refute the existence of a 
causal relationship between right knee disability and left 
knee disability.  Based on the consistency and credibility of 
the veteran's reported history, as well as the proximity of 
the left knee injury to service, at a time when his right 
knee was shown to result in repeated episodes of buckling, 
the Board resolves any doubt in the veteran's favor and finds 
it as likely as not that a left knee injury was incurred as a 
result of a fall residual to service-connected right knee 
disability.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
instability of the right knee is denied.

Entitlement to a separate 10 percent rating for right knee 
arthritis with motion limitation is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.

Entitlement to service connection for a left knee disability, 
as secondary to a service-connected right knee disability, is 
granted.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



